internal_revenue_service number release date index number 2207a ---------------------------- ------------------------------------------ -------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-129547-10 date date decedent spouse family_trust date spouse date date child child trustee exempt trust marital trust descendants trust date state court state statute date date date retired judge date date date date dear ---------------- ------------------- ---------------- --------------------------------------------------------------------------------------- ------------------------------- --------------------- --------------------------------- ---------------------- ------------------------- ------ ------ ------------------------- ----------------------------- ---------------------------- ------------------------------------ ------------------ --------------------------------------------------------------------------------------- --------------------------------------- ---------------------------------------- ------------------ ----------------------- ------------------- ----------------------------------- ------------------------- ------------------- ------------------ ------------------- plr-129547-10 this letter responds to your authorized representative’s submission dated date and subsequent correspondence requesting a ruling on the gift_tax consequences of a settlement agreement the facts and representations are as follows decedent and spouse established family_trust a revocable_trust on date after the death of spouse and decedent’s remarriage to spouse decedent amended and restated family_trust in its entirety on date family_trust became irrevocable upon decedent’s death on date decedent was survived by spouse child child grandchildren and great-grandchildren child and child are issue of spouse spouse and trustee collectively trustees currently serve as co-trustees of family_trust as well as the trusts created thereunder upon the death of decedent pursuant to article ii b and article ii b of family_trust upon decedent’s death trustees of family_trust created exempt trust and marital trust exempt trust was funded with cash in an amount equal to decedent’s maximum generation-skipping_transfer gst tax exemption remaining at death less the allocation of such exemption to property passing outside of family_trust marital trust was funded with cash securities and ownership interests in entities holding commercial real_estate in an amount equal to the balance of the assets of family_trust after certain mandatory distributions to individuals and exempt trust and after payment of taxes expenses and liabilities the subject of this ruling_request involves marital trust article vii of family_trust provides the terms of marital trust in relevant part as follows if spouse survives decedent the trustees of marital trust shall pay the entire net_income of marital trust to spouse during spouse 2’s lifetime in quarterly or more frequent installments spouse has the right to direct the trustees to sell the assets of marital trust that produce little or no income and to reinvest the proceeds in income-producing assets selected by the trustees if at any time spouse is in need of additional funds for reasonable support after taking into account spouse 2’s funds from other sources then upon receipt of evidence satisfactory to the trustees the trustees will pay all or any portion of the principal of marital trust as may be necessary to meet said need upon spouse 2’s death marital trust shall terminate and the trustees will distribute the remaining balance of the trust estate after payment of any taxes attributable to property of marital trust being included in spouse 2’s gross_estate to descendant’s trust for the benefit of decedent’s living descendants decedent’s estate timely filed a united_states estate and generation-skipping_transfer_tax return form_706 on schedule m of form_706 decedent’s estate made a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code for the assets distributed to exempt trust and for the assets distributed to marital trust on schedule r of form_706 decedent’s estate made an plr-129547-10 election under sec_2652 to treat the property in exempt trust as if the election under sec_2056 had not been made and allocated decedent’s remaining gst_exemption to the assets of exempt trust as noted above along with cash and securities marital trust was funded with ownership interests in entities holding commercial real_estate in nineteen of these entities marital trust held only a partial interest with the balance of ownership held or shared by child child and or a_trust for the benefit of child at the time of decedent’s death child served as a manager managing member or general_partner of at least eight of these entities on date more than two years after decedent’s death child and child filed a petition for order to compel accounting in the matter of family_trust after a hearing state court ordered family_trust to file a first and second accounting to cover the period from decedent’s death to the month in which the petition was filed family_trust timely filed the first accounting and because family_trust was deemed to be fully distributed as of the date of the second accounting the second accounting ordered by state court was filed instead as two first accountings one for exempt trust and one for marital trust child filed objections to the first accounting of family_trust as well as to the first accounting for each of exempt trust and marital trust child objected to various aspects of the report as well as to certain accounting methodologies adopted by the trusts such as the apportionment of certain items to principal rather than to income before the hearing on child 1’s objections trustees on behalf of marital trust filed a petition under state statute to establish ownership interests of trust in limited_liability companies and to enforce management rights of trustees and compel delivery of books_and_records marital trust in its petition requested an order confirming or determining the percentage of marital trust’s ownership_interest as well as the interests of the co-owners in nineteen named entities and one parcel of real_property in addition marital trust requested an order declaring that the resignation executed by child in which child resigned and spouse consented to act as manager managing member or general_partner of eight entities was effective on the date of its execution finally marital trust requested an order compelling child to turn over all books_and_records of the eight entities managed by child to spouse on date child filed objections to petition under state statute to establish ownership interests of trust in limited_liability companies to enforce management rights of trustees and compel delivery of books_and_records child disputed the percentage of marital trust’s ownership_interest as set forth in marital trust’s petition in certain of the named entities and the real_property in addition child claimed that child 1’s resignation as manager of the eight entities managed by child was procured under duress and false promises plr-129547-10 on date state court consolidated for consideration the trust accounting and administration issues with the issues raised in marital trust’s petition and set trial for date however before trial commenced state court ordered the interested parties to participate in alternative dispute resolution to resolve their differences spouse trustee child and child participated in a mediation proceeding presided over by retired judge the parties were each represented by separate counsel on date spouse trustee child and child executed a settlement agreement and mutual general release agreement agreement resolves the trust accounting and administration issues raised in child 1’s objections to the accountings of family_trust marital trust and exempt trust in addition agreement proposes to effectuate a fair_market_value fmv exchange of interests in the subject entities and property in order to completely dissolve the co-ownership by and between marital trust and child child and trusts for the benefit of child the fmv exchange will be carried out as follows marital trust by trustees will purchase interests in certain named entities currently owned in part by marital trust and in part by child child and or a_trust for the benefit of child or child so that marital trust’s interest in these entities will equal percent the marital trust purchases child and child will purchase interests in certain named entities and the real_property currently owned in part by marital trust and in part by child child and a_trust for the benefit of child the child and child purchases as selected by retired judge trustees shall engage two separate commercial appraisers whose firms or parent companies have at least employees nationwide the parties agree to rely on the average of the fair market values chosen by each of the two appraisers with respect to the subject entities and property in buying and or selling their interests in the subject entities and property to the extent that the aggregate fmv of the child and child purchases exceeds the aggregate fmv of the marital trust purchases child shall make an equalizing payment to marital trust in the excess_amount within days of the completion of the appraisal process to the extent that the aggregate fmv of the marital trust purchases exceeds the aggregate fmv of the child and child purchases marital trust shall make an equalizing payment to child in the excess_amount within days of the completion of the appraisal process agreement is contingent on a favorable ruling by the internal_revenue_service on the gift_tax aspects of the fmv exchange process on date trustees on behalf of family_trust and all trusts created thereunder filed a petition for an order approving settlement agreement a hearing was held on date on date state court plr-129547-10 issued order approving settlement agreement which is contingent on a favorable ruling by the internal_revenue_service in state court’s order state court determined that all notices had been given as required_by_law including notice on behalf of minor and any unascertained beneficiaries state court further retained jurisdiction to enforce the terms and provisions of agreement trustees on behalf of marital trust request the following rulings the fmv exchange described in agreement will result in transfers for full and adequate_consideration and as such will not constitute gifts subject_to tax under sec_2511 the fmv exchange described in agreement will not be treated as a disposition under sec_2519 and therefore sec_2207a will not apply law and analysis sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2501 imposes a tax on the transfer of property by gift during the year by an individual resident or nonresident sec_2502 provides that the gift_tax is the liability of the donor sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that for purposes of sec_2511 the gift_tax is not applicable to a transfer for full and adequate_consideration in money or money’s worth plr-129547-10 sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_consideration in money or money’s worth sec_2519 provides that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that a transfer of all or a portion of the income_interest of the surviving_spouse in qtip property is a transfer by the surviving_spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined under sec_25_2511-2 sec_25_2519-1 provides that the conversion of qualified_terminable_interest_property into other_property in which the donee spouse has a qualifying_income_interest_for_life is not for purposes of this section treated as a disposition of the qualifying_income interest thus the sale and reinvestment of assets of a_trust holding qualified_terminable_interest_property is not a disposition of the qualifying_income interest provided that the donee spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment similarly the sale of real_property in which the spouse possesses a legal_life_estate and thus meets the requirements of qualified_terminable_interest_property followed by the transfer of the proceeds into a_trust which also meets the requirements of qualified_terminable_interest_property or by the reinvestment of the proceeds in income producing property in which the donee spouse has a qualifying_income_interest_for_life is not considered a disposition of the qualifying plr-129547-10 income_interest on the other hand the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the donee spouse's income_interest is considered a disposition of the qualifying_income interest the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse's right to receive the income is relinquished or otherwise terminated by whatever means see h_r rep no pincite sec_2207a provides that if for any calendar_year tax is paid under chapter gift_tax with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee in the instant case under the terms of agreement marital trust will purchase at fmv the interests of the other parties in certain named entities so that marital trust will own an interest of percent in these entities similarly child and child will purchase at fmv marital trust’s interest in certain named entities so that child and child and any trust for the benefit of child will own an interest of percent in these entities thenceforward the entities previously-owned partially by marital trust and partially by child child and or a_trust for the benefit of child will be either wholly owned by marital trust or wholly owned by child child and or a_trust for the benefit of child to the extent there is any difference in the aggregate fmv of the marital trust purchases and the child and child purchases an equalizing payment will be made fair_market_value will be determined impartially by two commercial appraisers selected by retired judge the fmv exchange process described in agreement was the product of a court-ordered mediation proceeding presided over by retired judge the mediation proceeding was ordered to resolve the ongoing and at times contentious dispute between trustees child and child regarding the administration of family_trust and marital trust marital trust’s management rights over certain properties and marital trust’s ownership_interest in entities owned partially by marital trust child child and a_trust for the benefit of child based on the representations made and the facts presented we conclude that the fmv exchange procedures set forth in agreement were the result of a bona_fide adversarial proceeding and arms-length negotiations therefore to the extent the payments made and received in the fmv exchange process are distributed in accordance with each party’s respective ownership_interest as properly determined under applicable local law we conclude that the transfers occurring pursuant to the fmv exchange described in agreement will be made for adequate and plr-129547-10 full consideration in money or money’s worth and will not be subject_to the gift_tax specifically with respect to the equalizing payment we note that in order to avoid creating a transfer between child and child the equalizing payment to or by child must reflect the balance due or owed by child that is attributable to child 1’s proportionate ownership_interest after completion of the child and child purchases and the marital trust purchases furthermore in the instant case upon the conclusion of the fmv exchange process described in agreement spouse will continue to possess a qualifying_income_interest_for_life in the assets of marital trust and spouse 2’s right to income will not be diminished or relinquished thus we conclude that under sec_25_2519-1 the sale and purchase of ownership interests in various entities held by marital trust and the payment or receipt of an equalizing payment pursuant to the fair_market_value exchange process described in agreement will not be treated as a disposition of a qualifying_income interest life under sec_2519 consequently we conclude that sec_2207a will not apply except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on the income or gift_tax consequences that may result from any aspect of agreement outside the scope of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
